DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/13/22 is not legible. Further, it fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11296793 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1,
Claim 1 of Application No. 17/574687
Claim 1 of Patent No. 11296793 B2
An optical transmission apparatus comprising: a signal processor configured to convert a first data stream into a first electrical signal and a second electrical signal; 
An optical transmission apparatus comprising: a signal processor configured to convert a first data stream into a first electrical signal and a second electrical signal; 
a first optical transmitter configured to convert the first electrical signal into a first optical signal; 
a first optical transmitter configured to convert the first electrical signal into a first optical signal; 
a second optical transmitter configured to convert the second electrical signal into a second optical signal; and 
a second optical transmitter configured to convert the second electrical signal into a second optical signal; and 
an output interface configured to output the first optical signal and the second optical signal to a first optical reception apparatus, wherein: the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal; 
an output interface configured to output the first optical signal and the second optical signal to a first optical reception apparatus, wherein: the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, 
the first optical transmitter converts the third electrical signal into a third optical signal; 
the first optical transmitter converts the third electrical signal into a third optical signal; 
the second optical transmitter converts the fourth electrical signal into a fourth optical signal; and 
the second optical transmitter converts the fourth electrical signal into a fourth optical signal; and 
the output interface outputs the third optical signal to a second optical reception apparatus and outputs the fourth optical signal to a third optical reception apparatus.
the output interface outputs the third optical signal to the first optical reception apparatus and outputs the fourth optical signal to a second optical reception apparatus.


	However, Claim 1 of Application No. 17/574687 differs from Claim 1 of U.S. Patent No. 11,296,793 B2 because Claim 1 of Application No. 17/574687 does not include “the second and third data streams transmitted via different paths.”
	It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	Regarding claim 2,
Claim 2 of Application No. 17/574687
Claim 2 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 1, wherein the third optical signal is generated by a first sub-carrier and the fourth optical signal is generated by a second sub-carrier, and predetermined parameters of the first and second sub-carriers are allocated in such a way that they do not overlap with each other.
The optical transmission apparatus according to claim 1, wherein the third optical signal is generated by a first sub-carrier and the fourth optical signal is generated by a second sub-carrier, and predetermined parameters of the first and second sub-carriers are allocated in such a way that they do not overlap with each other.


	Regarding claim 3,
Claim 3 of Application No. 17/574687
Claim 3 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 2, wherein: each of the plurality of parameters comprises a plurality of parameters, and the first and second sub-carriers are arranged in such a way that they do not overlap with each other.
The optical transmission apparatus according to claim 2, wherein: each of the plurality of parameters comprises a plurality of parameters, and the first and second sub-carriers are arranged in such a way that they do not overlap with each other.


	Regarding claim 4,
Claim 4 of Application No. 17/574687
Claim 4 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 2, wherein each of the predetermined parameters comprises at least one of a wavelength, a polarization, and a time.
The optical transmission apparatus according to claim 2, wherein each of the predetermined parameters comprises at least one of a wavelength, a polarization, and a time.


	Regarding claim 5,
Claim 5 of Application No. 17/574687
Claim 5 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 1, wherein the third and fourth optical signals have wavelengths different from each other.
The optical transmission apparatus according to claim 1, wherein the third and fourth optical signals have wavelengths different from each other.


	Regarding claim 6,
Claim 6 of Application No. 17/574687
Claim 6 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 1, wherein: the first optical transmitter is supplied with a first sub-carrier from a first light source, and the second optical transmitter is supplied with a second sub-carrier from a second light source.
The optical transmission apparatus according to claim 1, wherein: the first optical transmitter is supplied with a first sub-carrier from a first light source, and the second optical transmitter is supplied with a second sub-carrier from a second light source.


	Regarding claim 7,
Claim 7 of Application No. 17/574687
Claim 7 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 5, further comprising: a single light source; and a sub-carrier generator configured to generate the first and second sub-carriers using light generated in the single light source and supplies the first and second sub-carriers that have been generated to the first and second optical transmitters, respectively.
The optical transmission apparatus according to claim 5, further comprising: a single light source; and a sub-carrier generator configured to generate the first and second sub-carriers using light generated in the single light source and supplies the first and second sub-carriers that have been generated to the first and second optical transmitters, respectively.


	Regarding claim 8,
Claim 8 of Application No. 17/574687
Claim 8 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 7, wherein the sub-carrier generator modulates light generated in the single light source using orthogonal frequency division multiplexing to generate the first sub-carrier and the second sub-carrier that are perpendicular to each other.
The optical transmission apparatus according to claim 7, wherein the sub-carrier generator modulates light generated in the single light source using orthogonal frequency division multiplexing to generate the first sub-carrier and the second sub-carrier that are perpendicular to each other.


	Regarding claim 9,
Claim 9 of Application No. 17/574687
Claim 9 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 1, wherein: when the first and second electrical signals are converted based on the first data stream, data that has been serial-parallel converted is supplied to the first and second optical transmitters, and the first and second optical transmitters transmit the data that has been serial-parallel converted in parallel.
The optical transmission apparatus according to claim 1, wherein: when the first and second electrical signals are converted based on the first data stream, data that has been serial-parallel converted is supplied to the first and second optical transmitters, and the first and second optical transmitters transmit the data that has been serial-parallel converted in parallel.


	Regarding claim 10,
Claim 10 of Application No. 17/574687
Claim 10 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 1, further comprising: first and second optical multiplexers that correspond to the second and third optical reception apparatuses, respectively, and are configured to multiplex the third and fourth optical signals output from the output interface, respectively.
The optical transmission apparatus according to claim 1, further comprising: first and second optical multiplexers that correspond to the first and second optical reception apparatuses, respectively, and are configured to multiplex the third and fourth optical signals output from the output interface, respectively.


	Regarding claim 11,
Claim 11 of Application No. 17/574687
Claim 11 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 10, wherein the output interface comprises a first and second output interfaces that respectively correspond to the first and second optical transmitters and switch output destinations of the third and fourth optical signals output from the first and second optical transmitters to the first optical multiplexer and the second optical multiplexer, respectively.
The optical transmission apparatus according to claim 10, wherein the output interface comprises a first and second output interfaces that respectively correspond to the first and second optical transmitters and switch output destinations of the third and fourth optical signals output from the first and second optical transmitters to the first optical multiplexer and the second optical multiplexer, respectively.


	Regarding claim 12,
Claim 12 of Application No. 17/574687
Claim 12 of Patent No. 11296793 B2
The optical transmission apparatus according to Claim 1, further comprising: an optical multiplexer that multiplexes the third and fourth optical signals output from the first and second optical transmitters; and an optical demultiplexer that selectively outputs the third and fourth optical signals included in the multiplexed optical signal output from the optical multiplexer to the second and third optical reception apparatuses.
The optical transmission apparatus according to claim 1, further comprising: an optical multiplexer that multiplexes the third and fourth optical signals output from the first and second optical transmitters; and an optical demultiplexer that selectively outputs the third and fourth optical signals included in the multiplexed optical signal output from the optical multiplexer to the first and second optical reception apparatuses.


	Regarding claim 13,
Claim 13 of Application No. 17/574687
Claim 13 of Patent No. 11296793 B2
An optical communication apparatus comprising: a signal processor configured to convert a first data stream into a first electrical signal and a second electrical signal; 
An optical communication apparatus comprising: a signal processor configured to convert a first data stream into a first electrical signal and a second electrical signal; 
a first optical transmitter configured to convert the first electrical signal into a first optical signal; 
a first optical transmitter configured to convert the first electrical signal into a first optical signal; 
a second optical transmitter configured to convert the second electrical signal into a second optical signal; 
a second optical transmitter configured to convert the second electrical signal into a second optical signal; 
a first output interface configured to output the first optical signal and the second optical signal to a first optical reception apparatus, wherein: the signal processor converts a second data stream into a third electrical signal and converts a third data stream into s fourth electrical signal, 
a first output interface configured to output the first optical signal and the second optical signal to a first optical reception apparatus, wherein: the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, 
the first optical transmitter converts the third electrical signal into a third optical signal, the second optical transmitter converts the fourth electrical signal into a fourth optical signal, and 
the first optical transmitter converts the third electrical signal into a third optical signal, the second optical transmitter converts the fourth electrical signal into a fourth optical signal, and 
the first output interface outputs the third optical signal to a second optical reception apparatus and outputs the fourth optical signal to a third optical reception apparatus; 
the first output interface outputs the third optical signal to the first optical reception apparatus and outputs the fourth optical signal to a second optical reception apparatus; 
first and second receivers configured to receive sub-carrier reception signals; and 
first and second receivers configured to receive sub-carrier reception signals; and 
a second output interface configured to output a first sub-carrier reception signal and a second sub-carrier reception signal that have been input to the first and second receivers, wherein: when the first and second sub-carrier reception signals correspond to the first and second optical signals respectively, the second output interface receives the first and second sub-carrier reception signals via one path and outputs the first sub-carrier reception signal to the first receiver and the second sub-carrier reception signal to the second receiver, and 
a second output interface configured to output a first sub-carrier reception signal and a second sub-carrier reception signal that have been input to the first and second receivers, wherein: when the first and second sub-carrier reception signals correspond to the first and second optical signals respectively, the second output interface receives the first and second sub-carrier reception signals via one path and outputs the first sub-carrier reception signal to the first receiver and the second sub-carrier reception signal to the second receiver, and 
when the first sub-carrier reception signal and the second sub-carrier reception signal correspond to the third and fourth optical signals respectively, the second output interface receives the first and second sub-carrier reception signals via paths different from each other and outputs the first sub-carrier reception signal to the first receiver and the second sub-carrier reception signal to the second receiver.
when the first sub-carrier reception signal and the second sub-carrier reception signal correspond to the third and fourth optical signals respectively, the second output interface receives the first and second sub-carrier reception signals via paths different from each other and outputs the first sub-carrier reception signal to the first receiver and the second sub-carrier reception signal to the second receiver.


	However, Claim 13 of Application No. 17/574687 differs from Claim 13 of U.S. Patent No. 11,296,793 B2 because Claim 13 of Application No. 17/574687 does not include “the second and third data streams transmitted via different paths.”
	It is clear that all the elements of the application claim 13 are to be found in patent claim 13 (as the application claim 13 fully encompasses patent claim 13).  The difference between the application claim 13 and the patent claim 13 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of the application claim 13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 13 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent.
	Regarding claim 14,
Claim 14 of Application No. 17/574687
Claim 14 of Patent No. 11296793 B2
An optical communication system comprising an optical transmission apparatus and first to third optical reception apparatuses, wherein: the optical transmission apparatus comprises: a signal processor configured to convert a first data stream into a first electrical signal and a second electrical signal; 
An optical communication system comprising an optical transmission apparatus and first and second optical reception apparatuses, wherein: the optical transmission apparatus comprises: a signal processor configured to convert a first data stream into a first electrical signal and a second electrical signal; 
a first optical transmitter configured to convert the first electrical signal into a first optical signal; 
a first optical transmitter configured to convert the first electrical signal into a first optical signal; 
a second optical transmitter configured to convert the second electrical signal into a second optical signal; and 
a second optical transmitter configured to convert the second electrical signal into a second optical signal; and 
an output interface configured to output the first optical signal and the second optical signal to the first optical reception apparatus, wherein: the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal; 
an output interface configured to output the first optical signal and the second optical signal to the first optical reception apparatus, wherein: the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, 
the first optical transmitter converts the third electrical signal into a third optical signal; 
the first optical transmitter converts the third electrical signal into a third optical signal; 
the second optical transmitter converts the fourth electrical signal into a fourth optical signal; and 
the second optical transmitter converts the fourth electrical signal into a fourth optical signal; and 
the output interface outputs the third optical signal to the second optical reception apparatus and outputs the fourth optical signal to the third optical reception apparatus.
the output interface outputs the third optical signal to the first optical reception apparatus and outputs the fourth optical signal to a second optical reception apparatus.


	However, Claim 14 of Application No. 17/574687 differs from Claim 14 of U.S. Patent No. 11,296,793 B2 because Claim 14 of Application No. 17/574687 does not include “the second and third data streams transmitted via different paths.”
	It is clear that all the elements of the application claim 14 are to be found in patent claim 14 (as the application claim 14 fully encompasses patent claim 14).  The difference between the application claim 14 and the patent claim 14 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 14 of the patent is in effect a “species” of the “generic” invention of the application claim 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 14 is anticipated by claim 14 of the patent, it is not patentably distinct from claim 14 of the patent.
	Regarding claim 15,
Claim 15 of Application No. 17/574687
Claim 15 of Patent No. 11296793 B2
The optical communication system according to Claim 14, wherein the third optical signal is generated by a first sub-carrier and the fourth optical signal is generated by a second sub-carrier, and predetermined parameters of the first and second sub-carriers are allocated in such a way that they do not overlap with each other.
The optical communication system according to claim 14, wherein the third optical signal is generated by a first sub-carrier and the fourth optical signal is generated by a second sub-carrier, and predetermined parameters of the first and second sub-carriers are allocated in such a way that they do not overlap with each other.


	Regarding claim 16,
Claim 16 of Application No. 17/574687
Claim 16 of Patent No. 11296793 B2
The optical communication system according to Claim 15, wherein: each of the plurality of parameters comprises a plurality of parameters, and the first and second sub-carriers are arranged in such a way that they do not overlap with each other.
The optical communication system according to claim 15, wherein: each of the plurality of parameters comprises a plurality of parameters, and the first and second sub-carriers are arranged in such a way that they do not overlap with each other.


	Regarding claim 17,
Claim 17 of Application No. 17/574687
Claim 17 of Patent No. 11296793 B2
The optical communication system according to Claim 15, wherein each of the predetermined parameters comprises at least one of a wavelength, a polarization, and a time.
The optical communication system according to claim 15, wherein each of the predetermined parameters comprises at least one of a wavelength, a polarization, and a time.


	Regarding claim 18,
Claim 18 of Application No. 17/574687
Claim 18 of Patent No. 11296793 B2
The optical communication system according to Claim 14, wherein the third and fourth optical signals have wavelengths different from each other.
The optical communication system according to claim 14, wherein the third and fourth optical signals have wavelengths different from each other.


	Regarding claim 19,
Claim 19 of Application No. 17/574687
Claim 19 of Patent No. 11296793 B2
The optical communication system according to Claim 14, wherein: the first optical transmitter is supplied with a first sub-carrier from a first light source, and the second optical transmitter is supplied with a second sub-carrier from a second light source.
The optical communication system according to claim 14, wherein: the first optical transmitter is supplied with a first sub-carrier from a first light source, and the second optical transmitter is supplied with a second sub-carrier from a second light source.


	Regarding claim 20,
Claim 20 of Application No. 17/574687
Claim 20 of Patent No. 11296793 B2
The optical communication system according to Claim 18, further comprising: a single light source; and a sub-carrier generator configured to generate the first and second sub-carriers using light generated in the single light source and supplies the first and second sub-carriers that have been generated to the first and second optical transmitters, respectively.
The optical communication system according to claim 18, further comprising: a single light source; and a sub-carrier generator configured to generate the first and second sub-carriers using light generated in the single light source and supplies the first and second sub-carriers that have been generated to the first and second optical transmitters, respectively.


	Regarding claim 21,
Claim 21 of Application No. 17/574687
Claim 21 of Patent No. 11296793 B2
The optical communication system according to Claim 20, wherein the sub-carrier generator modulates light generated in the single light source using orthogonal frequency division multiplexing to generate the first sub-carrier and the second sub-carrier that are perpendicular to each other.
The optical communication system according to claim 20, wherein the sub-carrier generator modulates light generated in the single light source using orthogonal frequency division multiplexing to generate the first sub-carrier and the second sub-carrier that are perpendicular to each other.


	Regarding claim 22,
Claim 22 of Application No. 17/574687
Claim 22 of Patent No. 11296793 B2
The optical communication system according to Claim 14, wherein: when the first and second electrical signals are converted based on the first data stream, data that has been serial-parallel converted is supplied to the first and second optical transmitters, and the first and second optical transmitters transmit the data that has been serial-parallel converted in parallel.
The optical communication system according to claim 14, wherein: when the first and second electrical signals are converted based on the first data stream, data that has been serial-parallel converted is supplied to the first and second optical transmitters, and the first and second optical transmitters transmit the data that has been serial-parallel converted in parallel.


	Regarding claim 23,
Claim 23 of Application No. 17/574687
Claim 23 of Patent No. 11296793 B2
The optical communication system according to Claim 14, wherein the optical transmission apparatus further comprises: first and second optical multiplexers that correspond to the second and third optical reception apparatuses, respectively, and multiplex the third and fourth optical signals output from the output interface, respectively.
The optical communication system according to claim 14, wherein the optical transmission apparatus further comprises: first and second optical multiplexers that correspond to the first and second optical reception apparatuses, respectively, and multiplex the third and fourth optical signals output from the output interface, respectively.


	Regarding claim 24,
Claim 24 of Application No. 17/574687
Claim 24 of Patent No. 11296793 B2
The optical communication system according to Claim 23, wherein the output interface comprises a first and second output interfaces that respectively correspond to the first and second optical transmitters and switch output destinations of the third and fourth optical signals output from the first and second optical transmitters to the first optical multiplexer or the second optical multiplexer, respectively.
The optical communication system according to claim 23, wherein the output interface comprises a first and second output interfaces that respectively correspond to the first and second optical transmitters and switch output destinations of the third and fourth optical signals output from the first and second optical transmitters to the first optical multiplexer or the second optical multiplexer, respectively.


	Regarding claim 25,
Claim 25 of Application No. 17/574687
Claim 25 of Patent No. 11296793 B2
The optical communication system according to Claim 14, wherein the optical transmission apparatus further comprises: an optical multiplexer that multiplexes the third and fourth optical signals output from the first and second optical transmitters, respectively; and an optical demultiplexer that selectively outputs the third and fourth optical signals included in the multiplexed optical signal output from the optical multiplexer to the second and third optical reception apparatuses.
The optical communication system according to claim 14, wherein the optical transmission apparatus further comprises: an optical multiplexer that multiplexes the third and fourth optical signals output from the first and second optical transmitters, respectively; and an optical demultiplexer that selectively outputs the third and fourth optical signals included in the multiplexed optical signal output from the optical multiplexer to the first and second optical reception apparatuses.


	Regarding claim 26,
Claim 26 of Application No. 17/574687
Claim 26 of Patent No. 11296793 B2
A method of controlling an optical communication system comprising an optical transmission apparatus and first to third optical reception apparatuses, comprising: converting, by a signal processor, a first data stream into a first electrical signal and a second electrical signal; 
A method of controlling an optical communication system comprising an optical transmission apparatus and first and second optical reception apparatuses, comprising: converting, by a signal processor, a first data stream into a first electrical signal and a second electrical signal; 
converting, by a first optical transmitter, the first electrical signal into a first optical signal; 
converting, by a first optical transmitter, the first electrical signal into a first optical signal; 
converting, by a second optical transmitter, the second electrical signal into a second optical signal; and 
converting, by a second optical transmitter, the second electrical signal into a second optical signal; and 
outputting, by an output interface, the first optical signal and the second optical signal to the first optical reception apparatus, wherein the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, wherein 
outputting, by an output interface, the first optical signal and the second optical signal to the first optical reception apparatus, wherein the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, wherein 
the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, wherein 
the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, wherein 
the third optical signal is outputted by the output interface to the second optical reception apparatus and the fourth optical signal is outputted by the output interface to the third optical reception apparatus, and wherein 
the third optical signal is outputted by the output interface to the first optical reception apparatus and the second optical signal is outputted by the output interface to the second optical reception apparatus, and wherein 
each of the optical transmission apparatus and the first to third optical reception apparatuses is controlled according to a state of communication of the optical communication system.
each of the optical transmission apparatus and the first and second optical reception apparatuses is controlled according to a state of communication of the optical communication system.


	However, Claim 26 of Application No. 17/574687 differs from Claim 26 of U.S. Patent No. 11,296,793 B2 because Claim 26 of Application No. 17/574687 does not include “the second and third data streams transmitted via different paths.”
	It is clear that all the elements of the application claim 26 are to be found in patent claim 26 (as the application claim 26 fully encompasses patent claim 26). The difference between the application claim 26 and the patent claim 26 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 26 of the patent is in effect a “species” of the “generic” invention of the application claim 26.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 26 is anticipated by claim 26 of the patent, it is not patentably distinct from claim 26 of the patent.
	Regarding claim 27,
Claim 27 of Application No. 17/574687
Claim 27 of Patent No. 11296793 B2
A non-transitory computer-readable storage medium storing a program for causing a computer to perform a method for controlling an optical communication system comprising an optical transmission apparatus and first to third optical reception apparatuses, wherein the method comprises: controlling a signal processor to convert a first data stream into a first electrical signal and a second electrical signal; 
A non-transitory computer-readable storage medium storing a program for causing a computer to perform a method for controlling an optical communication system comprising an optical transmission apparatus and first and second optical reception apparatuses, wherein the method comprises: controlling a signal processor to convert a first data stream into a first electrical signal and a second electrical signal; 
converting, by a first optical transmitter, the first electrical signal into a first optical signal; 
converting, by a first optical transmitter, the first electrical signal into a first optical signal; 
converting, by a second optical transmitter, the second electrical signal into a second optical signal; and 
converting, by a second optical transmitter, the second electrical signal into a second optical signal; and 
outputting, by an output interface, the first optical signal and the second optical signal to the first optical reception apparatus, wherein the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, wherein 
outputting, by an output interface, the first optical signal and the second optical signal to the first optical reception apparatus, wherein the signal processor converts a second data stream into a third electrical signal and converts a third data stream into a fourth electrical signal, wherein 
the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein 
the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein 
the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, wherein 
the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, wherein 
the third optical signal is outputted by the output interface to the second optical reception apparatus and the fourth optical signal is outputted by the output interface to the third optical reception apparatus, and wherein 
the third optical signal is outputted by the output interface to the first optical reception apparatus and the second optical signal is outputted by the output interface to the second optical reception apparatus, and wherein 
the program causes the computer to execute processing for controlling each of the optical transmission apparatus and the first to third optical reception apparatuses according to a state of communication of the optical communication system.
the program causes the computer to execute processing for controlling each of the optical transmission apparatus and the first and second optical reception apparatuses according to a state of communication of the optical communication system.


	However, Claim 27 of Application No. 17/574687 differs from Claim 27 of U.S. Patent No. 11,296,793 B2 because Claim 27 of Application No. 17/574687 does not include “the second and third data streams transmitted via different paths.”
	It is clear that all the elements of the application claim 27 are to be found in patent claim 27 (as the application claim 27 fully encompasses patent claim 27). The difference between the application claim 27 and the patent claim 27 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 27 of the patent is in effect a “species” of the “generic” invention of the application claim 27.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 27 is anticipated by claim 27 of the patent, it is not patentably distinct from claim 27 of the patent.
	Regarding claim 28
Claim 28 of Application No. 17/574687
Claim 28 of Patent No. 11296793 B2
An optical transmission method comprising: converting, by a signal processor, a first data stream into a first electrical signal and a second electrical signal; 
An optical transmission method comprising: converting, by a signal processor, a first data stream into a first electrical signal and a second electrical signal; 
converting, by a first optical transmitter, the first electrical signal into a first optical signal; 
converting, by a first optical transmitter, the first electrical signal into a first optical signal; 
converting, by a second optical transmitter, the second electrical signal into a second optical signal; and 
converting, by a second optical transmitter, the second electrical signal into a second optical signal; and 
outputting, by an output interface, the first optical signal and the second optical signal to a first optical reception apparatus, wherein 
outputting, by an output interface, the first optical signal and the second optical signal to a first optical reception apparatus, wherein 
the signal processor converts a second data stream into a third electrical signal and converts a third data stream into the fourth electrical signal, wherein 
the signal processor converts a second data stream into a third electrical signal and converts a third data stream into the third electrical signal, wherein 
the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein 
the third electrical signal is converted by the first optical transmitter into a third optical signal, wherein 
the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, and wherein 
the fourth electrical signal is converted by the second optical transmitter into a fourth optical signal, and wherein 
the third optical signal is outputted by the output interface to a second optical reception apparatus and the fourth optical signal is outputted by the output interface to a third optical reception apparatus.
the first optical signal is outputted by the output interface to the first optical reception apparatus and the second optical signal is outputted by the output interface to the second optical reception apparatus.


	However, Claim 28 of Application No. 17/574687 differs from Claim 27 of U.S. Patent No. 11,296,793 B2 because Claim 28 of Application No. 17/574687 does not include “the second and third data streams transmitted via different paths.”
	It is clear that all the elements of the application claim 28 are to be found in patent claim 28 (as the application claim 28 fully encompasses patent claim 28). The difference between the application claim 28 and the patent claim 28 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 28 of the patent is in effect a “species” of the “generic” invention of the application claim 28.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 28 is anticipated by claim 28 of the patent, it is not patentably distinct from claim 28 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636